DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2022 has been entered.

Reasons For Allowance
Claims 1-20 are allowed over the prior subject matter in light of the amendments made to the claims on 9 March 2022, with the independent claims being claims 1, 8, and 15. Applicant’s arguments on 3/9/2022 are persuasive. While specific aspects of the claimed invention are not novel in regards to the prior art, the combination of them as laid out by the instant application is presented such that the claims describe a non-obvious method of archiving data while also generating preview data for the archived data and storing it with the archived data.
The archiving of data is not a novel aspect (see Kumar), nor is, in general, the generation of a preview of the archived data as well as storing those previews on the same storage media as the archived data (again, see Kumar). However, the claimed invention is specific in defining that the preview must also include “generated information associated with archiving”. While the definition of the generated data is fairly vague, the examiner finds that the broadest reasonable interpretation of “generated information associated with archiving” is information which is derived from the archive process and not simply read from the result. This is supported by the further clarification of the term in later dependent claims. As this definition excludes data which is “determined” as opposed to “generated”, such as a file path, the previously cited prior art of Kumar does not teach it.
Additionally, prior art which does teach the sort of “generated information associated with archiving” that would teach this aspect of the claimed invention specifically teaches away from storing that preview data on the same storage device as the archived data as they aim to provide a means of determining which storage device the desired archived data is on without needing to access the archive storage media. As such the combination of archiving data on an archive storage media, generating preview data containing not just file metadata but also generated information associated with archiving, and then storing that “preview dataset on the archive storage media” is non-obvious.
Examiner also notes that because the claim specifically requires the preview to contain the “generated information associated with archiving” the prior art which creates file previews before archiving are incompatible with the claimed invention. Also, examiner has determined that by specifically stating “an archival storage media” the destination of the archived data is explicitly different from the primary storage. This is supported by the specifications and drawings, specifically figure 1. This excludes much prior art which archives files on the same machine (such as file/folder compression methods).
The dependent claims continue to further limit the terms presented in the independent claims, specifically regarding the information associated with the archiving and the preview dataset. Additional aspects regard the presenting of the preview dataset and the updating of it when the archived data changes. While perhaps not novel on their own they do not diminish the non-obvious combination presented by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183